       Case 3:19-cv-00911-HTW-LGI Document 4 Filed 12/11/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 PHILIP BENHAM,

        Plaintiff,

 vs.                                                              CIVIL ACTION NO:
                                                               3:19-cv-00911-HTW-LRA
 CITY OF JACKSON, MISSISSIPPI,
 and JAMES E. DAVIS, in his official                      MOTION FOR PRELIMINARY
 capacity as Chief of Police for Jackson                       INJUNCTION
 Police Department

        Defendants.

       COMES NOW Plaintiff Philip Benham, pursuant to Fed. R. Civ. P. 65(a), and respectfully

moves this Court for a preliminary injunction enjoining Defendants City of Jackson, Mississippi,

and James E. Davis, in his official capacity as Chief of Police for Jackson Police Department, their

agents, servants, employees, attorneys, and all persons and entities in active concert or

participation with them, directly or indirectly, from applying and enforcing Jackson Code of

Ordinance § 86-401, et. seq. entitled “Prohibiting Certain Activities Near Health Care Facilities”

so as to bar protected expression on public ways in the City of Jackson.

       In the absence of a preliminary injunction, Benham will suffer irreparable harm,

specifically, he will lose rights and freedoms guaranteed by the United States Constitution. In

support of his Motion, Benham relies on the following:

       A.      Affidavit of Philip Benham, attached as Exhibit “A”;

       B.      Google Map of overhead satellite shot of Jackson Women’s Health Organization

               and            surrounding             areas,           downloaded              from

               https://www.google.com/maps/place/Jackson,+MS/@32.3345519,-

                                                 1
Case 3:19-cv-00911-HTW-LGI Document 4 Filed 12/11/19 Page 2 of 3




     90.1771535,73m/data=!3m1!1e3!4m5!3m4!1s0x86282b7f90741b21:0x713cde44

     1f038a0!8m2!3d32.2987573!4d-90.1848103, a true and correct copy attached as

     Exhibit “B”;

C.   Overhead map of clinic from Central Mississippi Planning & Development

     District’s     Hinds       County        GIS     Map            Viewer,      available     at

     https://gis2.cmpdd.org/portal/apps/webappviewer/index.html?id=d24547d9d8894

     da490556bfb9a778211, a true and correct copy attached as Exhibit “C”;

D.   DVD of portion of Jackson City Council special meeting of September 26, 2019

     discussing       §         86-401,        et.          seq.,           downloaded        from

     https://jacksonms.swagit.com/play/09262019-617/10, a true and correct copy

     attached as Exhibit “D”;

E.   DVD of portion of Jackson City Council regular meeting of October 1, 2019 of

     public       comments      on       §86-401,     et.       seq.,        downloaded       from

     https://jacksonms.swagit.com/play/10012019-725/8, a true and correct copy

     attached as Exhibit “E”;

F.   DVD of portion of Jackson City Council regular meeting of October 1, 2019

     deliberating    and     passing       §86-401,     et.         seq.,     downloaded      from

     https://jacksonms.swagit.com/play/10012019-725/14, a true and correct copy

     attached as Exhibit “F”;

G.   Jackson Code of Ordinance § 86-401, et. seq., entitled “Prohibiting Certain

     Activities Near Health Care Facilities”, included in October 1, 2019 meeting




                                          2
       Case 3:19-cv-00911-HTW-LGI Document 4 Filed 12/11/19 Page 3 of 3




              minutes, downloaded from https://www.jacksonms.gov/meetings/city-council-

              regular-meeting-october-1-2019/#/tab-minutes, attached as Exhibit “G”;

       H.     Verified Complaint of Philip Benham; and

       I.     Memorandum of Law in Support of this Motion filed simultaneously with this

              Motion.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Philip Benham respectfully

requests that this Honorable Court grant his Motion for Preliminary Injunction.



                                    Respectfully submitted,

                                     s/ Nathan W. Kellum
                                     NATHAN W. KELLUM
                                     MS BAR # 8813
                                     Center for Religious Expression
                                     699 Oakleaf Office Lane, Suite 107
                                     Memphis, TN 38117
                                     Telephone: (901) 684-5485
                                     Email: nkellum@crelaw.org
                                     Attorney for Plaintiff Philip Benham




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing, along with the Complaint and

Summons, has been/will be delivered to a process server for service on defendants, this 11th day

of December, 2019.

                                            /s/ Nathan W. Kellum
                                            Nathan W. Kellum




                                                3
